 



Amendment No. 2, Consent and Waiver to
Suntron Corporation’s
Second Amended and Restated Credit Agreement
          Amendment No. 2, Consent and Waiver (this “Amendment”), dated as of
August 19, 2005, to the Second Amended and Restated Credit Agreement, dated as
of July 7, 2004 (as amended to the date hereof, the “Credit Agreement”), among
K*TEC Operating Corp. and EFTC Operating Corp., each a Delaware corporation, as
borrowers (each a “Borrower” and collectively, the “Borrowers”), Suntron
Corporation (the “Company”), the Lenders party thereto (the “Lenders”), the
Issuers party thereto (the “Issuers”), Citicorp USA, Inc. as Administrative
Agent and Collateral Agent (in such capacity, the “Administrative Agent”) and
Wachovia Capital Finance Corporation (Western), as successor in interest to
Congress Financial Corporation (Western), as Syndication Agent (the “Syndication
Agent”). Capitalized terms used herein but not defined herein are used as
defined in the Credit Agreement.
W i t n e s s e t h:
          Whereas, the Company, the Borrowers, the Lenders, the Issuers, the
Administrative Agent and the Syndication Agent are party to the Credit
Agreement;
          Whereas, the Lenders have entered into that certain Participation
Agreement (the “Participation Agreement”) with Thayer Equity Investors IV, L.P.,
the participant (the “Participant”), attached hereto as Exhibit A;
          Whereas, the Borrowers have asked for an extension of 5 business days
(the “Delivery Extension”) to deliver the Financial Statements required to be
delivered pursuant to Section 6.1(b) of the Credit Agreement with respect to the
Fiscal Quarter ended July 3, 2005 (the “Specified Fiscal Quarter”) and the other
documents expressly required to be delivered pursuant to Section 6.1(d), (h) or
(i) of the Credit Agreement at the time of delivery of such Financial Statements
(collectively, the “Specified Documents”);
          Whereas, it is a condition precedent to the Participation Agreement
that the Company, the Borrowers, the Lenders, the Issuers, the Administrative
Agent and the Syndication Agent enter into this Amendment; and
          Whereas, the Company, the Borrowers, the Administrative Agent, the
Syndication Agent and the Lenders have agreed, subject to certain limitations
and conditions set forth below, to (a) consent to the Delivery Extension and to
the parties entering into the Participation Agreement and (b) make certain
amendments to the Credit Agreement, as more specifically set forth below;
          Now, Therefore, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:
     Section 1. Consent, Waiver and Covenants
          (a) As of the Amendment Effective Date, the Agents and Lenders party
hereto agree to the Delivery Extension and waive compliance with
Section 6.1(Financial Statements) of the Credit Agreement with respect to the
delivery of the Specified Documents (and

 



--------------------------------------------------------------------------------



 



Amendment No. 2, Consent and Waiver to
Second Amended and Restated Credit Agreement
Suntron Corporation
any Event of Defaults that may arise solely because of the non-compliance with
such delivery requirements within the periods specified in such section) so long
as all such Specified Documents are delivered within 52 days after the end of
the Specified Fiscal Quarter. The Company hereby agrees to deliver all such
Specified Documents within such period.
          (b) The Company hereby agrees that, within 30 days after the Amendment
Effective Date, it shall have hired a financial advisor reasonably acceptable to
each Agent on terms and conditions reasonably acceptable to each Agent. Each
party hereto acknowledges and agrees (without prejudice to the Administrative
Agent’s ability to establish Availability Reserves, Eligibility Reserves and
other reserves from time to time under and as provided in the Credit Agreement)
that, on the date hereof, the aggregate amount of Eligibility Reserves and
Availability Reserves is $5,000,000.
          (c) The parties hereto hereby consent to the execution and delivery of
the Participation Agreement and the consummation of the transactions
contemplated therein.
     Section 2. Amendments
          (a) Amendments to Article I (Definitions, Interpretation and
Accounting Terms)
               (i) Clause (p) of the definition of “Eligible Receivables” in
Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended by
inserting at the end of the parenthetical “or, if such Account Debtor is Hart
Intercivic, for any time of determination prior to December 31, 2005, 20%”.
               (ii) The following is hereby inserted at the end of the
definition of “Borrowing Base” to replace the period therein:
               “; and
          plus (c) the Participation Increase.”
               (iii) The following new definitions are hereby inserted in
Section 1.1 (Defined Terms) of the Credit Agreement in an appropriate position
so as to preserve the alphabetical order of definitions in such Section:
          “Participant” means Thayer Equity Investors IV, L.P.
          “Participation Increase” means the amount of the “Purchase Price”
under and as defined in the Participation Agreement, dated as of August 19,
2005, among each Lender as a seller and the Participant, as participant, as
amended, supplemented or otherwise modified; provided, however, that, upon
receipt by the Company, the Borrowers or any of their Subsidiaries of the Net
Cash Proceeds of any Equity Issuance or Debt Issuance after August 19, 2005 for
which a mandatory prepayment is required under Section 2.9(a) or, without
duplication, upon receipt by the Participant of any other payment with respect
to the principal amount of the “Specified Loans” under and as defined in such
Participation Agreement (including as a result of a purchase of the interest of
the Participant by any Lender), the amount of the “Participation Increase” shall
be reduced by the amount of such Net Cash Proceeds or, as the case may be, such
payment unless otherwise agreed by the Agents in their sole discretion.

- 2 -



--------------------------------------------------------------------------------



 



Amendment No. 2, Consent and Waiver to
Second Amended and Restated Credit Agreement
Suntron Corporation
     Section 3. Conditions Precedent to the Effectiveness of this Amendment
          This Amendment (including the consents and waivers set forth herein)
shall become effective as of the “Effective Date” (under and as defined in the
Participation Agreement) when, and only when, each of the following conditions
precedent shall have been satisfied or waived by the Administrative Agent (the
“Amendment Effective Date”):
          (a) Certain Documents. The Administrative Agent shall have received
each of the following, each dated as of the Amendment Effective Date (unless
otherwise agreed by the Administrative Agent), in form and substance
satisfactory to the Administrative Agent and in sufficient copies for each
Lender:
               (i) this Amendment, executed by the Company, each Borrower, the
Administrative Agent, the Syndication Agent and the Lenders;
               (ii) the Participation Agreement, executed by the Participant and
the Lenders (and the “Effective Date” under and as defined therein shall have
occurred); and
               (iii) such additional documentation as the Administrative Agent
may reasonably require;
          (b) Corporate and Other Proceedings. All corporate and other
proceedings, and all documents, instruments and other legal matters in
connection with the transactions contemplated by this Amendment shall be
satisfactory in all respects to the Administrative Agent;
          (c) No Default or Event of Default. After giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing,
either on the date hereof or on the Amendment Effective Date; and
          (d) Fees and Expenses Paid. Each Borrower shall have paid all
Obligations due, after giving effect to this Amendment, on or before the later
of the date hereof and the Amendment Effective Date including, without
limitation, the fees set forth in Section 5 (Fees and Expenses) hereof.
     Section 4. Representations and Warranties
          On and as of the date hereof and as of the Amendment Effective Date,
after giving effect to this Amendment, the Company and each Borrower hereby
represent and warrant to the Administrative Agent and each Lender as follows:
          (a) this Amendment has been duly authorized, executed and delivered by
the Company and each Borrower and constitutes a legal, valid and binding
obligation of the Company and each Borrower, enforceable against the Company and
each Borrower in accordance with its terms and the Credit Agreement as amended
by this Amendment and constitutes the legal, valid and binding obligation of the
Company and each Borrower, enforceable against the Company and each Borrower in
accordance with its terms;
          (b) all of the representations and warranties of the Company and each
Borrower contained in Article IV (Representations and Warranties) of the Credit
Agreement and in any other Loan Document are true and correct in all material
respects on and as of the date

- 3 -



--------------------------------------------------------------------------------



 



Amendment No. 2, Consent and Waiver to
Second Amended and Restated Credit Agreement
Suntron Corporation
hereof and the Amendment Effective Date, in each case as if made on and as of
such date and except to the extent that such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties shall be true and correct in all material respects as of such
specific date; and
          (c) no Default or Event of Default has occurred and is continuing.
     Section 5. Fees and Expenses
          Each Borrower and each other Loan Party agrees to pay on demand in
accordance with the terms of Section 11.3 (Costs and Expenses) of the Credit
Agreement all costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent) and all reasonable fee and expenses of counsel to the
Syndication Agent, in each case in connection with the preparation,
reproduction, execution and delivery of this Amendment, the Participation
Agreement and all other Loan Documents entered into in connection herewith.
     Section 6. Release
          In further consideration for the Administrative Agent and the
Syndication Agent’s execution of this Agreement, each Borrower and each other
Loan Party hereby release each of the Administrative Agent, the Syndication
Agent, each Lender and each Issuer and their respective Affiliates, officers,
employees, directors, agents and advisors (collectively, the “Releasees”) from
any and all claims, demands, liabilities, responsibilities, disputes, causes of
action (whether at law or equity) and obligations of any nature whatsoever,
whether liquidated or unliquidated, known or unknown, matured or unmatured,
fixed or contingent that any of the Loan Parties may have against any Releasee
and that arise from or relate to the Obligations, any Collateral, any Loan
Document, the Participation Agreement or any document, dealing or other matter
in connection with any of the Loan Documents, the Participation Agreement or the
Collateral, and any third party liable in whole or in part for any of the
Obligations, in each case to the extent arising (a) on or prior to the date
hereof or the Amendment Effective Date or (b) out of, or relating to, actions,
dealings or other matters occurring on or prior to the date hereof or the
Amendment Effective Date (including, without limitation, any actions or
inactions of any Releasee prior to the date hereof or the Amendment Effective
Date).
     Section 7. Reference to the Effect on the Loan Documents
          (a) As of the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as modified hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment Effective Date.
          (b) Except as expressly amended hereby, all of the terms and
provisions of the Credit Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed.

- 4 -



--------------------------------------------------------------------------------



 



Amendment No. 2, Consent and Waiver to
Second Amended and Restated Credit Agreement
Suntron Corporation
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, the Issuers, the Administrative Agent or the
Syndication Agent under any of the Loan Documents, nor constitute a waiver or
amendment of any other provision of any of the Loan Documents or for any purpose
except as expressly set forth herein.
          (d) This Amendment is a Loan Document and, notwithstanding the
provisions of Section 9.1 of the Credit Agreement, the parties acknowledge and
agree that a failure to comply with the covenants set forth herein shall
constitute an immediate “Event of Default”, as and to the extent provided in
Section 9.1(d)(i) (Events of Default) of the Credit Agreement.
     Section 8. Consents by Loan Parties
          Each Loan Party hereby consents to the provisions hereof, including,
without limitation, the amount, reductions and other terms of the “Participation
Increase” as set forth above, and agrees that the terms hereof shall not affect
in any way its obligations and liabilities under the Loan Documents (as amended
and otherwise expressly modified hereby), all of which obligations and
liabilities shall remain in full force and effect and each of which is hereby
reaffirmed (as amended and otherwise expressly modified hereby).
     Section 9. Execution in Counterparts
          This Amendment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Amendment.
     Section 10. Governing Law
          This Amendment shall be governed by and construed in accordance with
the law of the State of New York.
     Section 11. Section Titles
          The section titles contained in this Amendment are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section, in which case they shall govern absent manifest error.
     Section 12. Notices
          All communications and notices hereunder shall be given as provided in
the Credit Agreement.

- 5 -



--------------------------------------------------------------------------------



 



Amendment No. 2, Consent and Waiver to
Second Amended and Restated Credit Agreement
Suntron Corporation
     Section 13. Severability
          The fact that any term or provision of this Agreement is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person
     Section 14. Successors
          The terms of this Amendment shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.
     Section 15. Waiver of Jury Trial
          Each of the parties hereto irrevocably waives trial by jury in any
action or proceeding with respect to this Amendment or any other Loan Document.
[Signature Pages Follow]

- 6 -



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

            Suntron Corporation
      By:           Name:   Peter W. Harper        Title:   CFO     

            K*TEC Operating Corp.,
     as Borrower
      By:           Name:   Peter W. Harper        Title:   CFO     

            EFTC Operating Corp.,
     as Borrower
      By:           Name:   Peter W. Harper        Title:   CFO   

 



--------------------------------------------------------------------------------



 



         

            Citicorp USA, Inc.,
     as Administrative Agent and Lender
      By:           Name:   Keith R. Gerding        Title:   Vice President     

            Citibank, N.A.,
     as Issuer
      By:           Name:   Keith R. Gerding        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            Wachovia Capital Finance Corporation
(Western), successor in interest to Congress
Financial Corporation (Western),
as Syndication Agent and Lender
      By:           Name:   Gary Cassianni        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Participation Agreement

 